DETAILED ACTION

This office action is a response to the amendment filed on 6/21/2022. Claims 1, 6-8, 10 and 14-19 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 6-8, 10 and 14-19 (renumbered as 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 6/21/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for receiving a beam reference signal (BRS) from a base station. A beam measurement result is obtained from the base station in specific resources. A control signal of a beam failure recovery request is transmitted to the base station when a beam failure event is detected. Determination is made to check whether a replacement beam exists in the control signal, wherein the channel quality of a reference signal is greater than a pre-set channel quality among reference signals. 
The closest prior art include Islam et al. (US 2017/0303265), 3GPP R1-1702730 by Mediatek, and Li et al. (US 2013/0155847). Islam discloses a method for transmitting reference signals through one or more beams where UE may measure signal quality or power for received base refinement reference signals and may transmit a corresponding beam index. Mediatek discloses that a UE may trigger beam recovery when serving beams are lost. A beam recovery request may be sent to a base station, and selection of beam recovery resource indicates the BS downlink beam of a candidate beam pair link. Li discloses that a base station may send reference signals and measurement configuration to the UE, which may select a beams and send beam switching request to the network including the selected beam IDs. 
Prior art Guo (US 2018/0083680) and Bai (US 2018/0139791) are relevant prior art not applied. Guo discloses that a UE receives information of receive (Rx) beam IDs and reference signals for determining the Rx beams. Based on the Rx beams a beam reference signal and CSI-RS are measured. An Rx beam cycling operation is performed to receive downlink channels. Bai discloses a method for signaling information to a base station that a UE is seeking recovery of beamformed link. 
However, prior art on record does not disclose the claimed features of a beam reporting mode where aperiodic reference signal and aperiodic beam reporting are triggered together.
Claims 1, 14 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein aperiodic reference signal transmission and aperiodic beam reporting are triggered together; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414